Citation Nr: 1452352	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-32 051	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than January 26, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini




INTRODUCTION

The Veteran had active duty service from October 1972 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran is currently in receipt of a 70 percent schedular rating for PTSD and has also been granted a total disability rating based on individual unemployment (TDIU).  Both awards are effective January 26, 2010.  


FINDING OF FACT

Prior to the promulgation of a decision in this case, the Board received notification in September 2014 that the Veteran had withdrawn his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision in this case, the Board received notification in September 2014 that the Veteran had withdrawn his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


